2015 IL App (2d) 141126
                                  No. 2-14-1126
                          Opinion filed February 17, 2015
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

RYAN HEDRICH,                          ) Appeal from the Circuit Court
                                       ) of McHenry County.
      Petitioner-Appellant,            )
                                       )
v.                                     ) No. 14-FA-298
                                       )
ASHLEY MACK,                           ) Honorable
                                       ) Mark R. Gerhardt,
      Respondent-Appellee.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the judgment of the court, with opinion.
       Justices Hudson and Spence concurred in the judgment and opinion.

                                             OPINION

¶1     Petitioner, Ryan Hedrich, appeals the trial court’s grant of the motion of respondent,

Ashley Mack, for a directed finding against petitioner.       The trial court found that it lacked the

authority to grant injunctive relief pursuant to section 13.5 of the Illinois Parentage Act of 1984

(Parentage Act) (750 ILCS 45/13.5 (West 2012)), because respondent removed their daughter

from Illinois before petitioner filed his parentage action.     On appeal, petitioner argues that the

trial court’s interpretation of section 13.5 was erroneous.    We reverse and remand.

¶2                                      I. BACKGROUND

¶3     The following facts are not in dispute. On Friday, October 10, 2014, respondent left

Illinois, where the parties had been residing together with their 18-month-old daughter, B.H., and
2015 IL App (2d) 141126


drove petitioner’s car, with B.H., to Minnesota. On October 14, 2014, petitioner filed a petition to

establish paternity. Petitioner alleged that the parties had been residing together in Illinois since

B.H.’s birth, on April 2, 2013. Petitioner requested that he and respondent be declared joint

custodians of B.H. and that appropriate support orders be entered. Subsequently, the parties

stipulated that petitioner was B.H.’s father.

¶4     On October 29, 2014, petitioner filed an emergency petition for injunctive relief pursuant

to section 13.5 of the Parentage Act. 750 ILCS 45/13.5 (West 2012). Petitioner alleged the

following. Before respondent left for Minnesota with B.H., she told petitioner that she would

return to Illinois with B.H. on Sunday, October 12. On Saturday, October 11, respondent’s father

returned petitioner’s car to petitioner and informed him that respondent would not be returning to

Illinois with B.H. Petitioner requested numerous times that respondent return with B.H., but

respondent refused. In his petition, petitioner requested that the trial court require respondent to

return with B.H. within two days and that respondent be enjoined from further removing B.H. from

Illinois, pending the adjudication of the issues in the parentage action.

¶5     At the hearing on the petition on November 13, 2014, petitioner presented evidence,

including his testimony as well as that of his mother and father.           After petitioner rested,

respondent moved for a directed finding on the basis that the trial court lacked the authority to

order the return of B.H., because she had been removed from Illinois before petitioner filed the

parentage action. The trial court granted respondent’s motion, finding that section 13.5 of the

Parentage Act did not apply once B.H. had been removed from Illinois. The trial court stated,

“the only right that could be protected by 13.5 is the right to enjoin removal, not to return a child

when there was no case pending.” On November 14, 2014, petitioner filed an amended notice of

interlocutory appeal pursuant to Illinois Supreme Court Rule 307(a)(1) (eff. Feb. 26, 2010).



                                                -2-
2015 IL App (2d) 141126


¶6                                         II. ANALYSIS

¶7      Petitioner argues that the trial court erred by directing a finding against petitioner based

on its determination that, because respondent removed B.H. before petitioner filed his parentage

action, it lacked the authority to grant injunctive relief pursuant to section 13.5.

¶8      In a nonjury case, section 2-1110 of the Code of Civil Procedure (Code) allows a

defendant, at the close of the plaintiff’s case-in-chief, to move for a directed finding in his or her

favor. 735 ILCS 5/2-1110 (West 2012). In ruling on such a motion, a court engages in a

two-step analysis. People ex rel. Sherman v. Cryns, 203 Ill. 2d 264, 275 (2003). First, the court

determines as a matter of law whether the plaintiff has presented a prima facie case, i.e., some

evidence on every element essential to the cause of action. Id. Second, if the plaintiff has

presented some evidence on each element, the court considers and weighs the totality of the

evidence presented, including evidence that is favorable to the defendant. Id. at 275-76. After

weighing all the evidence, the court, applying the standard of proof required for the underlying

cause, determines whether sufficient evidence remains to establish the plaintiff’s prima facie case.

Id. at 276.

¶9      In granting respondent’s motion for a directed finding, the trial court stated:

        “The plain language of the statute leads me to conclude that the only right that could be

        protected by 13.5 is the right to enjoin removal, not to return a child when there was no case

        pending. That being said, I am granting [respondent’s] motion for directed finding.”

¶ 10    Petitioner correctly contends that the trial court did not make any credibility findings in

granting respondent’s motion and, instead, granted respondent’s motion based on its interpretation

of section 13.5 of the Parentage Act as a matter of law. Therefore, we review de novo the trial

court’s decision. See id. at 277.



                                                 -3-
2015 IL App (2d) 141126


¶ 11   Petitioner argues that the trial court’s interpretation of section 13.5 of the Parentage Act

was erroneous.     We agree with petitioner.

¶ 12   The primary rule of statutory interpretation is to give effect to the intent of the legislature.

Gaffney v. Board of Trustees of the Orland Fire Protection District, 2012 IL 110012, ¶ 56. The

best evidence of the legislature’s intent is the language of the statute, given its plain and ordinary

meaning. Id. Courts must not read into the plain statutory language exceptions, limitations, or

conditions that conflict with the express intent of the legislature. Id. Further, when interpreting

a statute, a court must presume that, when the legislature enacted the law, it did not intend to

produce absurd or unjust results. Brucker v. Mercola, 227 Ill. 2d 502, 514 (2007).

¶ 13   Section 13.5 of the Parentage Act provides, in part:

                 “§ 13.5. Injunctive relief.

                 (a) In any action brought under this Act for the initial determination of custody or

       visitation of a child or for modification of a prior custody or visitation order, the court,

       upon application of any party, may enjoin a party having physical possession or custody of

       a child from temporarily or permanently removing the child from Illinois pending the

       adjudication of the issues of custody and visitation. When deciding whether to enjoin

       removal of a child, the Court shall consider the following factors including, but not limited

       to:

                         (1) the extent of previous involvement with the child by the party seeking to

                 enjoin removal;

                         (2) the likelihood that parentage will be established; and

                         (3) the impact on the financial, physical, and emotional health of the party

                 being enjoined from removing the child.



                                                 -4-
2015 IL App (2d) 141126


               (b) Injunctive relief under this Act shall be governed by the relevant provisions of

       the Code of Civil Procedure [(735 ILCS 5/1-101 et seq.)].” (Emphasis added.) 750

       ILCS 45/13.5 (West 2012).

¶ 14   In this case, petitioner filed a petition under the Parentage Act seeking, inter alia, joint

custody of B.H.     This petition constituted “any action brought under this Act for the initial

determination of custody,” pursuant to section 13.5. Petitioner then filed a petition seeking to

enjoin respondent’s either temporary or permanent removal of B.H. Nothing in section 13.5

requires that the petition seeking to enjoin must be filed prior to the child’s actual removal. This

would lead to an absurd result, which we presume the legislature did not intend. See Fisher v.

Waldrop, 221 Ill. 2d 102, 112 (2006).

¶ 15   In re Parentage of R.B.P., 393 Ill. App. 3d 967 (2009), is similar to this case. In R.B.P.,

the mother left Illinois with the child before the father initiated a parentage action. Citing this

fact, the appellate court held that the removal was governed by section 13.5 of the Parentage Act.

The appellate court reasoned:

       “[S]ection 13.5 of the Parentage Act[] *** is the only mechanism available to the court to

       order the return of a minor child in situations such as this where the parents were never

       married and no proceedings whatsoever existed prior to the custodial parent leaving the

       state with the child.” Id. at 974.

¶ 16   We reject respondent’s argument that R.B.P. has “no precedential value in this matter”

because it is a “Third District case.” It is “fundamental in Illinois that the decisions of an

appellate court are binding precedent on all circuit courts regardless of locale.” People v. Harris,

123 Ill. 2d 113, 128 (1988). Trial courts are obligated to follow applicable appellate court

decisions until the Illinois Supreme Court decides differently. People v. Carpenter, 228 Ill. 2d



                                               -5-
2015 IL App (2d) 141126


250, 259-260 (2008). Because the supreme court has not decided otherwise, R.B.P. is binding on

the trial court and it was obliged to follow R.B.P. See id. Furthermore, we agree with the

reasoning of R.B.P.

¶ 17    Accordingly, we determine that the trial court erred by granting respondent’s motion for a

directed finding, and we remand for the trial court to consider the merits of the cause, consistent

with section 13.5 of the Parentage Act.

¶ 18                                   III. CONCLUSION

¶ 19   The judgment of the circuit court of McHenry County is reversed, and the cause is

remanded with directions.

¶ 20   Reversed and remanded with directions.




                                               -6-